Citation Nr: 0636492	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative arthritis of the left knee, with partial 
meniscectomy rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than January 1, 
2004 for the award of service connection for degenerative 
arthritis of the left knee, with partial meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 1981 
and from December 1986 to December 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision rendered by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded service connection for 
degenerative arthritis of the left knee, with partial 
meniscectomy and assigned a 0 percent evaluation, effective 
January 1, 2004.  During the course of the appeal, the RO 
increased the evaluation to 10 percent, effective January 1, 
2004.  

The veteran had a hearing before the undersigned Veterans' 
Law Judge in December 2005.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  A left knee disability manifests with normal range of 
motion, from 0 to 140 degrees and good stability, without 
limitation due to pain, fatigue or lack or endurance.

2.  A claim for a left knee disability was received on 
November 20, 2003.

3.  The veteran separated from service on December 31, 2003.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative arthritis of the left knee, with 
partial meniscectomy, have not been met.  38 U.S.C.A.  §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ , 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a; Diagnostic Codes 5003, 5010, 5259 (2006). 

2.  An effective date earlier than January 1, 2004, for the 
grant of service connection for a left knee disability, is 
not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in November 
2003.  The veteran made his application will still on active 
service with the United States Army.  Associated with the 
application was VA Form 21-4138, informing the veteran of the 
provisions of VCAA.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because these claims are being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Increased rating

Service medical records reflect that the veteran, for over 
two months, complained of left knee pain that was associated 
with his running activities.  A July 2003 MRI revealed a 
degenerative tear of the medial meniscus, with early medial 
and patellofemoral compartment arthritis; chondromalacia 
changes; and suspected medial femoral condylar articular 
cartilage defect.  A small Baker's cyst was noted as well.  

The veteran was afforded a VA examination in July 2003, while 
he was still on active service.  He related a history of 
intermittent tendonitis of the left knee.  A specific injury 
was denied, but he reported tenderness of the knee when 
running long distances.  Physical evaluation revealed no 
swelling or deformity of the knee.  Flexion and extension was 
from 0 to 140 degrees.  There was no medial, lateral, or 
collateral ligament laxity noted from 0 to 30 degrees of 
flexion.  The examiner was unable to describe any physical 
diagnosis or attribute any physical impairment to the 
veteran's complaint, and concluded that the evaluation of the 
knee was within normal limits.

The veteran underwent surgery at the Carthage Area Hospital 
in August 2003.  Arthroscopy of the left knee, micro fracture 
of the medical femoral condyle and the trochlear groove of 
the left knee were performed, as well as a partial medical 
meniscectomy.  He tolerated the procedure well.  

During a VA examination in September 2004 the veteran 
reported having intermittent pain in the knees that increased 
upon prolonged walking or standing.  He denied use of a knee 
brace or cane, and used of Celebex for pain.  He related that 
his daily activities and occupation were affected by his left 
knee.  Physical evaluation revealed the veteran was not in 
any acute distress.  He did not ambulate with any assistive 
devices.  The left knee had normal alignment, with no 
swelling or effusion noted.  Patellar compression was tender.  
Translation was satisfactory.  The Lachman, McMurray, 
apprehension and drawer tests were all negative.  Moderate 
crepitation was observed upon movement of the joint.  There 
was minor tenderness on the medial joint line.  Ligaments 
were stable.  Squatting was possible, although with pain.  

Range of motion was from 0 to 140 degrees, without pain.  
Power was satisfactory.  The examiner concluded that the left 
knee was status post surgical repairs, with local tenderness, 
but good range of motion and stability.  X-rays of the knee 
revealed mild arthritic changes.  The examiner also indicated 
there were no flare-ups or additional loss of motion.  The 
range of joint motion was not additionally limited by pain, 
fatigue, or by lack of endurance following repetitive use.

At his personal hearing in December 2005, the veteran 
testified that he does a lot of walking in his job as a 
security officer.  He noted that his bilateral knee pain does 
flare up on occasion, although the left knee is usually the 
worse of the two.  The veteran also stated that climbing the 
stairs at his job causes a sharp shooting pain in his left 
knee, thereby creating a feeling of instability.  The veteran 
testified that he is no longer able to kneel, or enjoy 
pleasurable activities such as running and participating in 
active sports; although he is able to hike.  The veteran 
acknowledged that he had not been medically recommended to 
use a knee brace or cane.  He stated further that he does not 
receive medical treatment or his knee because he believes 
that further attempts or medical treatment would be futile.  

 Laws & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994). 

Separate evaluations may not be assigned when a knee disorder 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5259 and 
the veteran also has limitation of knee motion due to 
arthritis.  VA's General Counsel has held that limitation of 
motion is a relevant consideration under Diagnostic Code 5259 
because removal of semilunar cartilage (or meniscus), 
although intended to resolve restriction of movement, may 
result in complications that produce loss of motion.  
VAOPGCPREC 9-98 (1998). 
The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.


The Knee and Leg


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderat
e
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking,"   
pain, and effusion into the joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006)

525
9
Cartilage, semilunar, removal of, 
symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited 
to 15°
30

Flexion limited 
to 30°
20

Flexion limited 
to 45°
10

Flexion limited 
to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)


 
38 C.F.R. § 4.71, Plate II (2006)

The veteran is currently in receipt of a 10 percent 
disability rating for degenerative arthritis of the left 
knee.  He seeks an initial evaluation in excess of 10 
percent.  The Board has considered his contentions, but finds 
however, that a 10 percent initial evaluation was proper.

As an initial matter, the Board observes that the veteran has 
been assigned the maximum schedular evaluation under 
Diagnostic Code 5259, namely, a 10 percent rating in 
contemplation of symptomatic removal of semilunar cartilage.  
In the prior final rating decision of January 2005, the RO 
expressed that such rating contemplated the veteran's knee 
symptomatology of painful motion and functional impairment. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, current 
diagnosis, and demonstrated symptomatology.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Accordingly, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
Diagnostic Code.  However, when analyzing the current 
manifestations of the veteran's left knee disability, the 
rating criteria of other potential Diagnostic Codes are not 
more appropriate and do not allow for an increased 
evaluation.  In this regard, the Board observes that clinical 
findings do not reflect evidence of ankylosis, subluxation or 
lateral instability, dislocated semilunar cartilage, 
limitations of extension or flexion (even to a noncompensable 
degree); or a malunion of the tibia and fibula.  See 
Diagnostic Codes 5256 - 5258, 5260 - 5262 (2006).  The 
veteran's current rating of 10 percent under Diagnostic Code 
5259 most accurately reflects the veteran's current 
symptomatology, as he is status post meniscectomy. 

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

However, as reflected in the VA examinations of July 2003 and 
September 2004, there is no limitation of motion in the left 
knee.  The veteran has normal range of motion from 0 to 140 
degrees.  This range of motion is not additionally limited by 
pain.  In this case, however, while the veteran complained of 
pain associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

In conclusion, the evidence does not present a basis upon 
which to grant a higher rating based on the schedular 
criteria.  

The Board has considered the veteran's testimony regarding 
the difficulty he has with his left knee at his place of 
employment.  However, there is no evidence that the veteran's 
left knee disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  In this regard the Board notes that the veteran 
is able to hike for sport, and he manipulates the stairs in 
his home without difficulty.  There is no evidence of 
frequent hospitalizations associated with the left knee 
disability either.  Therefore, the veteran is not entitled to 
a higher evaluation for his left knee disability.  

Finally, consideration has been given to the question of 
whether the application of "staged ratings" as enunciated 
by the Court, in Fenderson, would be in order.  However, the 
10 percent rating has been in effect since the effective date 
of service connection, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.  Therefore, there is no basis for staged rating in 
the present case.

Earlier effective date

The effective dates of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for an increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2005).

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of a claim, 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

The veteran filed a claim for service connection for his left 
knee disability in November 2003, prior to separating from 
military service.  Since his claim was received within a year 
after leaving military service, the effective date of an 
award for service connection can be no earlier than the day 
following the date of discharge or release; which in this 
case is January 1, 2004.  There is no legal basis for the 
award of an earlier effective date.


ORDER

An initial evaluation for degenerative arthritis of the left 
knee, with partial meniscectomy, in excess of 10 percent, is 
denied.

An effective date, prior to January 1, 2004, for the grant of 
service connection for a left knee disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


